Abatement Order filed February 22, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00732-CV
                                ____________

       HARRIS COUNTY, TEXAS AND KEVIN VAILES, Appellants

                                        V.

       BARBARA COATS, INDIVIDUALLY, AS PERSONAL
    REPRESENTATIVE OF THE ESTATE OF JAMAIL AMRON,
  DECEASED, AND AS HEIR TO THE ESTATE OF JAMAIL AMRON,
DECEASED; AND ALI AMRON, INDIVIDUALLY AND AS HEIR TO THE
       ESTATE OF JAMAIL AMRON, DECEASED, Appellees


                      On Appeal from the 80th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2012-55551


                            ABATEMENT ORDER
      The reporter’s record in this case was due October 16, 2017. See Tex. R.
App. P. 35.1. The record was not filed. On October 30, 2017, this court ordered
the court reporter to file the record within 30 days. When the court reporter failed
to file the record as ordered, on December 13, 2017 this court ordered the court
reporter to file the record within 30 days, and instructed the court reporter that if
the record was not filed, the court would order the trial court to conduct a hearing
to determine the reason for failure to file the record. The record has not been filed
with the court. The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 80th District Court to conduct a hearing at
which the court reporter, appellants’ counsel, and appellees’ counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the court to prepare a record, in
the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court on
or before March 26, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.

                                    PER CURIAM
Panel consists of Justices Busby, Brown, and Jewell